Citation Nr: 1642864	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1968 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a right lower extremity disorder, to include as secondary to the service-connected left knee disorder.  

A claim for service connection for right knee, right hip, and right foot disorders was received by VA in December 2007.  The RO adjudicated the Veteran's claim as one issue, which is service connection for a right lower extremity disorder.  See, e.g., June 2008 rating decision; February 2010 statement of the case.  Similarly, the issue certified to the Board is service connection for a right lower extremity disorder (claimed as knee, hip, foot).  The Board finds that the appeal should be bifurcated into three issues because the right foot, right knee, and right hip disorders are separate and distinct disabilities that need to be adjudicated separately, especially that this Board decision reopens and grants service connection for a right knee disorder, but denies service connection for the right hip and right foot disorders.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).  As such, the Board has separated the issues as listed on the title page.

In August 2011, the Veteran testified at a personal hearing at the local RO in Waco, Texas (Travel Board hearing) before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In September 2012 and March 2014, the Board remanded the appeal for additional development.  Most recently, in March 2016, the Board remanded the issue on appeal for an addendum VA opinion regarding the etiology of the right knee, right foot, and right hip disorder.  The Board is satisfied that there has been substantial compliance with the March 2016 Board remand directives.  The Board will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The claim for service connection for a right knee disorder was denied in a June 2005 rating decision; the Veteran filed a timely notice of disagreement; and a statement of the case was issued in October 2005, but the Veteran did not perfect an appeal.  New and material evidence was not received within one year of the June 2005 rating decision.

2. The evidence received since the June 2005 rating decision, regarding service connection for a right knee disorder, is new and material.

3. The Veteran has currently diagnosed right knee chondromalacia patella.

4. Symptoms of right knee chondromalacia patella have been continuous since service separation.

5. The Veteran has currently diagnosed right hip myofascial muscular syndrome.

6. The Veteran's right hip disability became symptomatic and was diagnosed many years after service.

7. The Veteran's service-connected left knee arthritis did not proximately cause, and has not aggravated, his right hip disability.

8. The Veteran has currently diagnosed right foot haglund deformity with Achilles tendonitis.

9. The Veteran's right foot disability became symptomatic and was diagnosed many years after service.

10. The Veteran's service-connected left knee arthritis did not proximately cause, and has not aggravated, his right foot disability.


CONCLUSIONS OF LAW

1. The June 2005 rating decision, that denied service connection for a right knee disorder, became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the June 2005 rating decision to reopen service connection for a right knee disorder.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee chondromalacia patella are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The Veteran's right hip disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5. The Veteran's right foot disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159 (b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

With respect to the appeal to reopen service connection for a right knee disorder, as well as the claim for service connection for a right knee disorder, given the favorable outcome of this decision (reopening and granting service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the remaining service connection claims, VA provided the Veteran notice in letters issued in March 2008 and August 2008.  In those letters, VA advised the Veteran what information was needed to substantiate the claims for service connection on direct and secondary bases.  VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the August 2011 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

In the March 2016 Board remand, the Board instructed the RO to obtain an addendum VA medical opinion regarding the likely etiology of the claimed disorders.  VA obtained a May 2016 VA addendum report that provided sufficiently-explained opinions regarding the likely etiology of the claimed disorders.  The Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not necessary.  The Board will proceed with review of the case.  See Stegall, 11 Vet. App. 268.  

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the August 2011 Board hearing.  The examination reports and treatment records provide relevant information that is sufficient to proceed with decisions at this time.  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

New and Material Evidence

In a June 2005 rating decision, the RO denied service connection for a right knee disorder because there was no evidence of a clinical diagnosis.  The Veteran was notified of the June 2005 rating decision and of his appellate rights, and the Veteran filed a timely notice of disagreement.  A statement of the case was issued in October 2005; however, the Veteran did not perfect an appeal with respect to the issue of service connection for a right knee disorder.  As a result, the Board finds that the June 2005 rating decision became final for this claim on appeal.  No new and material evidence was received within one year of the June 2005 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence received since the June 2005 rating decision, particularly the April 2014 VA examination report, was not previously obtained and associated with the record.  The April 2014 VA examination report shows a diagnosis of right knee chondromalacia patella.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the June 2005 rating decision.

As a result, the Board finds that the newly received evidence, specifically the April 2014 VA examination report, is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Authority 

Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection on a secondary basis, or secondary service connection, may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310 (b).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran contends that service connection for a right knee disorder is warranted because the right knee was injured during service in 1968 as a result of the same fall that caused the service-connected left knee disability.  See February 2010 VA Form 9.  Alternatively, the Veteran asserted that the service-connected left knee disability caused or aggravated the right knee disability.  Specifically, he advanced that the right knee started giving him problems after the service-connected left knee disability progressively worsened.  See June 2008 Veteran statement; August 2011 Board hearing transcript; August 2014 statement in lieu of VA Form 646.  The record reflects that the Veteran is service connected for left knee arthritis.  See October 2008 rating decision. 

In this case, the Veteran has been diagnosed with right knee chondromalacia patella.  See April 2014 VA examination report.  Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. 
 § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  See Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Resolving reasonable doubt in the Veteran's favor, and thereby considering right knee chondromalacia a form of arthritis, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a right knee disability.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303 (b) only apply to "chronic" diseases at 3.309(a)).

Review of service treatment records reveals several complaints of right knee pain and injury during service.  A May 1968 service treatment record reflects that the Veteran complained of no strength in both knees.  The Veteran reported pain over both medial tibial plateaus similar to March fractures.  In July 1968, the Veteran was treated with Darvon and bilateral Ace bandages.  The Veteran was also treated in February 1972 for a right knee injury when he fell while roller skating.  Service treatment records note that the right knee was black and blue with some tenderness to palpation, but range of motion was within normal limits.  The Veteran was treated with an Ace bandage and Darvon.  X-rays of the calf were normal and no real knee problems were noted.  The April 1974 service separation examination report shows a normal clinical evaluation of the lower extremities, and the concurrent report of medical history reveals that the Veteran denied "trick" or locked knee, bone, joint, or other deformity, as well as arthritis, rheumatism, or bursitis. 

The Board finds that the evidence is in equipoise as to whether the Veteran had continuous symptoms of right knee chondromalacia since service separation.  See 38 C.F.R. § 3.303 (b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous right knee symptoms since service includes post-service VA treatment records and Veteran's lay statements discussed below.

The record reflects that the Veteran complained of right knee pain during a VA examination in May 2005, during which he reported that he injured the right knee during boot camp at Fort Polk.  Specifically, he was carrying another soldier on his back and fell and hurt both knees for which he received treatment during service.  The Veteran indicated that he never saw a doctor or complained to anyone about his right knee. 

During the August 2011 Board hearing, the Veteran indicated that he injured the right knee in service and has had right knee pain since service separation, but that the right knee symptoms worsened around 2004 and, as a result, he sought treatment for it and filed a claim for service connection. 

The Board finds that the Veteran's statements are credible as they are consistent with the medical evidence of record.  In this regard, the Veteran has consistently stated that he injured the right knee when he fell in a hole while carrying a fellow soldier during service.  He also stated that he reported his right knee symptoms in service, and service treatment records confirm this assertion, as discussed above.

The record contains VA medical opinions with respect to the relationship between the current right knee disorder and active service; however, because the evidence shows that symptoms of right knee chondromalacia have been continuous since service to warrant presumptive service connection, such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis because of continuous symptoms of the chronic disease of right knee chondromalacia (an early form of arthritis) since service (38 C.F.R. § 3.303 (b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303 (d)) between the right knee disorder and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, the Board finds that the probative evidence of record includes service treatment records, the May 2005 VA examination, and the Veteran's credible lay statements.  The Board finds that this evidence weighs in favor of a finding of continuous right knee symptoms since service separation.  The Board recognizes that the Veteran did not seek treatment for his right knee disorder until approximately 30 years after service separation.  However, the Veteran reported that he started seeking treatment when the right knee pain worsened in 2004, which provides at least some explanation for the Veteran not seeking treatment at an earlier time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for right knee chondromalacia patella under 38 C.F.R. § 3.303 (b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Board is granting service connection for right knee chondromalacia patella on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

Service Connection for a Right Hip Disorder

The Veteran contends that his right hip disorder was caused by or has been aggravated by his service-connected left knee disability.  Specifically, he advanced that the right hip started giving him problems after the service-connected left knee disability progressively worsened and became increasingly unstable and painful.  See June 2008 Veteran statement; August 2011 Board hearing transcript; August 2014 statement in lieu of VA Form 646.

The Board finds that the Veteran has a currently diagnosed right hip disability.  The April 2014 VA examination report shows a diagnosis of right hip myofascial muscular syndrome.

The Veteran has not suggested that his right hip disorder became manifest during service.  The Veteran has indicated that the right hip disorder started in approximately 2006/2007 with no specific injury.  See December 2012 VA examination report.  Service treatment records are silent for any complaints, treatment, or diagnosis of a right hip disorder.  The April 1974 service separation examination report shows a normal clinical evaluation of the lower extremities, and the concurrent report of medical history shows that the Veteran denied current symptoms or a history of bone, joint, or other deformity, as well as arthritis, rheumatism, or bursitis.  In the absence of lay or medical evidence of signs or findings of a right hip disorder during service, the preponderance of the evidence is against service connection on a direct basis for a right hip disorder. 

With respect to presumptive service connection, the Veteran is diagnosed with right hip myofascial muscular syndrome, which is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a right hip disorder.  Walker, 708 F.3d 1331.

Turning to the theory of service connection for a right hip disorder as secondary to the service-connected left knee disability, the Board finds that the preponderance of the evidence is against finding that the current right hip disability was caused by or permanently worsened by the service-connected left knee disability.  The May 2016 VA examiner opined that the right hip disability is less likely than not proximately due, caused by, or aggravated by the left knee disability because there is no medical authority or peer reviewed medical literature which supports the contention that a right hip myofascial syndrome can be caused by, or aggravated by a left knee degenerative disease.  The May 2016 VA examiner explained that the Veteran's right hip myofascial syndrome is more likely the result of his nonservice-connected myasthenia gravis. 

The Board assigns great probative value to the May 2016 VA opinion that the Veteran's right hip disorder is not caused by or aggravated by the service-connected left knee disability.  The examiner reviewed the claims file and rendered an opinion that considers all the pertinent evidence of record, to include the statements of the Veteran, and provides a rationale for the opinion stated.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the right hip disorder and had sufficient facts and data on which to base the conclusion.  The opinion contained reasons and bases supporting the examiner's opinion that the Veteran's right hip disorder was not caused or permanently worsened by the service-connected left knee disability.

The Board has considered the Veteran's lay statements of a relationship between his current right hip complaints and the service-connected left knee disability, but as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of right hip myofascial muscular syndrome and its relationship to the service-connected left knee arthritis.  See Kahana v. Shinseki, 
24 Vet. App. 428, 437 (2011) (recognizing ACL injury as a medically complex disorder that required a medical opinion to diagnose and to relate to service).  There are many complex factors/contributors to right hip myofascial muscular syndrome which he also does not have the requisite training to address.  Right hip myofascial muscular syndrome is also a medically complex disease process because it has multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  The etiology of the current right hip myofascial muscular syndrome is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of right hip myofascial muscular syndrome.  Accordingly, he is not competent to provide an opinion linking the current right hip myofascial muscular syndrome to the service-connected left knee arthritis.

Further, the Veteran has also not alleged that he was told by a competent expert of a nexus between his right hip myofascial muscular syndrome and the left knee arthritis, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Therefore, the Board assigns less probative weight to his lay statements. 

As noted above, the right hip disability was not incurred in service.  Additionally, the preponderance of the evidence is against a finding that service-connected left knee arthritis caused or aggravated the right hip myofascial muscular syndrome; therefore, the Board finds that service connection for a right hip disorder is not warranted on either a direct or secondary basis. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right hip disorder, including as due to the service-connected left knee disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

Service Connection for a Right Foot Disorder

The Veteran contends that his right foot disorder was caused by or has been aggravated by his service-connected left knee disability.  Specifically, he advanced that the right foot started giving him problems after the service-connected left knee disability progressively worsened and became increasingly unstable and painful.  See June 2008 Veteran statement; August 2011 Board hearing transcript; August 2011 statement in lieu of VA Form 646.

The Board finds that the Veteran has a currently diagnosed right foot disability.  The April 2014 VA examination report shows a diagnosis of right foot haglund deformity with Achilles tendonitis.

The Veteran has not suggested that his right foot disorder became manifest during service.  The Veteran has indicated that he started to notice a bump on the posterior of his right foot in approximately 2007 with no specific injury.  See December 2012 VA examination report.  Service treatment records are silent for any complaints, treatment, or diagnosis of a right foot disorder.  The April 1974 service separation examination shows a normal clinical evaluation of the feet, and the concurrent report of medical history shows that the Veteran denied current symptoms or a history of foot trouble.  In the absence of lay or medical evidence of signs or findings of a right foot disorder during service, the preponderance of the evidence is against service connection on a direct basis for a right foot disorder.

With respect to presumptive service connection, the Veteran is diagnosed with right foot haglund deformity with Achilles tendonitis, which is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a right foot disorder.  Walker, 708 F.3d 1331.

Turning to the theory of service connection for a right foot disorder as secondary to the service-connected left knee disability, the Board finds that the preponderance of the evidence is against finding that the current right foot disability was caused by or permanently worsened by the service-connected left knee disability.  The May 2016 VA examiner opined that the right foot disability is less likely than not proximately due, caused by, or aggravated by the left knee disability because there is no medical authority or peer reviewed medical literature which supports the contention that left knee arthritis or chondromalacia patella can be causative to or aggravate a haglund's deformity or mild Achilles tendonitis.  The May 2016 VA examiner explained that the Veteran's right foot deformity is likely a congenital condition, not diagnosed previously, since the Veteran has had no significant medical problems with this condition until 2006. 

The Board assigns great probative value to the May 2016 VA opinion that the Veteran's right foot disorder is not caused by or aggravated by the service-connected left knee disability.  The examiner reviewed the claims file and rendered an opinion that considers all the pertinent evidence of record, to include the statements of the Veteran, and provides a rationale for the opinion stated.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the right foot disorder and had sufficient facts and data on which to base the conclusion.  The opinion contained reasons and bases supporting the examiner's opinion that the Veteran's right foot disorder was not caused or permanently worsened by the service-connected left knee disability.

The Board has considered the Veteran's lay statements of a relationship between his current right foot complaints and the service-connected left knee disability, but as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of right foot haglund deformity with Achilles tendonitis and its relationship to the service-connected left knee arthritis.  See Kahana, 24 Vet. App. at 437 (2011).  There are many complex factors/contributors to right foot haglund deformity with Achilles tendonitis which he also does not have the requisite training to address.  Right foot haglund deformity with Achilles tendonitis is also a medically complex disease process because it has multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  The etiology of the current right foot haglund deformity with Achilles tendonitis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the right foot haglund deformity with Achilles tendonitis.  Accordingly, he is not competent to provide an opinion linking the current right foot haglund deformity with Achilles tendonitis to the service-connected left knee arthritis.

Further, the Veteran has also not alleged that he was told by a competent expert of a nexus between his right foot haglund deformity with Achilles tendonitis and the left knee arthritis, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Therefore, the Board assigns less probative weight to his lay statements. 

As noted above, the right foot disability was not incurred in service.  Additionally, the preponderance of the evidence is against a finding that service-connected left knee arthritis caused or aggravated the right foot haglund deformity with Achilles tendonitis; therefore, the Board finds that service connection for a right foot disorder is not warranted on either a direct or secondary basis. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right foot disorder, including as secondary to the service-connected left knee disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 


ORDER

As new and material evidence has been received to reopen service connection for a right knee disorder, the claim is reopened. 

Service connection for right knee chondromalacia patella is granted. 

Service connection for a right hip disorder is denied. 

Service connection for a right foot disorder is denied. 



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


